 



EXHIBIT 10.20
DivX, Inc.
Summary of
2007 Cash Bonus Plan
General

  •   Each named executive officer of DivX, Inc. (the “Company”) is included in
the Company’s 2007 Cash Bonus Plan (the “Plan”).     •   The Plan provides for
the payment of cash bonuses to the Company’s named executive officers based upon
the achievement by the Company of specific 2007 quarterly and annual revenue and
earnings before interest, taxes, depreciation and amortization (“EBITDA”)
milestones referred to under the Plan as “Bronze,” “Silver,” “Gold” or
“Platinum.”     •   Amounts received by named executive officers under the Plan
are separate from any equity-based awards that the Compensation Committee will
provide to such named executive officers.     •   The Board of Directors may
change or modify the Plan at any time.

Metrics

  •   If the Company achieves the Bronze level on a quarterly or annual basis,
each of the Company’s named executive officers will receive quarterly and/or
annual bonuses in 2007 equal to up to an aggregate of 40% of base salary.     •
  If the Company achieves the Silver level on a quarterly or annual basis, each
of the Company’s named executive officers will receive quarterly and/or annual
bonuses in 2007 equal to up to an aggregate of 80% of base salary.     •   If
the Company achieves the Gold level on a quarterly or annual basis, each of the
Company’s named executive officers will receive quarterly and/or annual bonuses
in 2007 equal to up to an aggregate of 80% to 200% of base salary, depending on
the exact amount of revenue received and EBITDA obtained by the Company in 2007.
    •   If the Company achieves the Platinum level for the year, each of the
Company’s named executive officers will receive the bonus such officer would be
entitled to receive if the Company had achieved the Gold level for the year, and
will also be entitled to receive a ratable portion of 10% of the amount by which
the EBITDA obtained by the Company for the year, less capital expenses in excess
of the budget previously approved by the Company’s Board of Directors, exceeds
the top range of the EBITDA milestone for the Gold level for the year.

 



--------------------------------------------------------------------------------



 



Bonus Calculations and Payments

  •   Annual targets will be divided into seasonally forecast quarterly targets.
    •   In order to get the full payout at any level (Gold, Silver, or Bronze),
both annual and quarterly targets must be achieved.     •   Payments will be
paid in arrears for the prior performance period (whether annually or quarterly)
subsequent to the Audit Committee’s approval of financial results.     •   Each
quarterly target, when and if attained, shall generate one-half of the total
eligible percentage calculation and payout, multiplied by one quarter. Thus, if
all quarterly targets are achieved, one-half of the total eligible percentage
bonus shall be paid on a quarterly basis. If a quarterly target is missed, the
eligible bonus payable for such quarter is not eligible for reclamation in
future quarters.     •   The annual target(s), if achieved, will lead to the
“other” half of the percentage-calculated payout after the close of the year.

 